In my opinion, the six-year period of statutory limitation began to run in the instant case from the date the purchasers made the last payment on account of the stock. The case ofBrooks v. Trustee Co., 76 Wash. 589, 136 P. 1152, 50 L.R.A. (N.S.) 594, relied upon by the majority, is not in point on this phase of the case, as it appears that, in that case, the consideration for the purchase passed on or before the date of the letter which created the obligation to repay. The six-year period then unquestionably began to run from the date of the fully consummated agreement.
In the case at bar, appellant, Harris, made his final payment March 30, 1927. This action, having been commenced March 20, 1933, was in my opinion commenced in time in so far as the claim of appellant, Harris, is concerned, and should be affirmed upon respondent's cross-appeal. I concur in the affirmance of the judgment on the appeal of appellant, Harris. *Page 555